Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy (US20200311304) in view of Williamson (US20180232528).

Regarding Claim 1, Parthasarathy discloses a computer-implemented method, implemented by one or more 5computers including hardware and software, the method comprising: 
(A) determining whether a computer system contains data subject to a protection policy; (Paragraph [0100 lines 1-5] Examiner Note (E.N.) The sensitive data discovery engine scans databases tables to discover areas with sensitive data.)
and (C) in response to said determining in (B), that the computer system contains data or information that is not already subject to protection according to said protection policy, applying or implementing the protection 15policy on the data or information. (Paragraph [0083 lines 1-6] E.N. After finding the sensitive data, data protection operations such as data anonymization, data monitoring and data retirement are executed.)
	Parthasarathy does not, but in related art, Williamson teaches: (B) in response to a determination that the computer system contains data or information subject to said protection policy, determining 10whether the data is already subject to protection according to said protection policy; (Paragraph [0024] E.N. Sensitive data can be encrypted which can be a type of protection.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Parthasarathy to incorporate the teachings of Williamson because Parthasarathy already discloses determining if data is sensitive and should be protected and if the data is not protected, protect the data, while failing to explicitly disclose determining if the sensitive data is already protected which is taught by Williamson. Incorporating the teachings of Williamson to Parthasarathy allows for a system to find sensitive data, determine if the data is already safe/secure and if it is not, protect/secure the sensitive data.

	Regarding Claim 2, Parthasarathy in view of Williamson discloses the method of Claim 1. Parthasarathy further discloses wherein the determining in (A) comprises one or more of: 
(A)(1) scanning the computer system to identify at least one database 20and/or file that contains data or information that is not already subject to protection according to said protection policy. (Paragraph [0017] The system can scan database tables, column rows to provide results locations and access of sensitive data.)

Regarding Claim 3, Parthasarathy in view of Williamson discloses the method of Claim 1. Parthasarathy further discloses wherein the determining in (B) comprises ascertaining whether the at least one database and/or file contains data or 25information subject to said protection policy. (Paragraph [0072 lines 18-24] The sensitive data discover engine performs a match operation or a code match operation to verify the sensitivity.)

Regarding Claim 4, Parthasarathy in view of Williamson discloses the method of Claim 3. Parthasarathy further discloses wherein the ascertaining comprises scanning the at least one database and/or file for information identified by at least one data criterion. (Paragraph [0029 lines 5-14] E.N. The Discovery engine determines and identifies data by executing multiple match operations such as master data field match operation, multiple dictionary match operations etc.)

Regarding Claim 5, Parthasarathy in view of Williamson discloses the method of Claim 1. Parthasarathy further discloses wherein data or information subject to said protection policy comprises sensitive information or data. (Paragraph [0073 lines 7-12] E.N. The Sensitive data discovery engine performs pattern analysis to identify sensitive data.)

Regarding Claim 6, Parthasarathy in view of Williamson discloses the method of Claim 1. Parthasarathy further discloses wherein the at least one data criterion is based on at least one data attribute of the sensitive information or data. (Paragraph [0073 lines 12-21], Credit Card numbers which are sensitive information are found by the Sensitive Data Discovery Engine by pattern match operations. The found data is then validated against master data fields)

Regarding Claim 7, Parthasarathy in view of Williamson discloses the method of Claim 1. Parthasarathy does not, but in related art, Williamson teaches: wherein the at least one data criterion was determined using machine learning. (Paragraph [0036] E.N. Machine Learning can be used to determine if data is sensitive using N-gram models.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day if the claimed invention to have modified Parthasarathy to incorporate the teachings of Williamson because Parthasarathy fails to explicitly disclose determining a data criterion using machine learning which is taught by Williamson. Incorporating the teachings of Williamson to Parthasarathy allows for a system to use machine learning when it comes to determining if the data identified is sensitive data. 

Regarding Claim 8, Parthasarathy in view of Williamson discloses the method of Claim 1. Parthasarathy further discloses wherein determining whether the at least one database and/or file contains data or information subject to said protection policy comprises: (Paragraph [0100 lines 1-5] E.N. The sensitive data discovery engine scans databases tables to discover areas with sensitive data.)
scanning the at least one database and/or file to determine whether the 15at least one database and/or file contains data or information subject to said protection policy. (Paragraph [0076 lines 5-10] E.N. The data discovery engine scans data sources to identify all the locations a sensitive data such as an employee identifier was entered to protect or retire the sensitive data.)

Regarding Claim 9, Parthasarathy in view of Williamson discloses the method of Claim 1. Parthasarathy does not, but in related art, Williamson teaches: applying the protection policy to data or information from the at least 20one database and/or file. (Paragraph [0046] E.N. The data protection module can apply security features to the sensitive data such as RSA/SHA encryption, tokenization, obfuscation etc.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing day if the claimed invention to have modified Parthasarathy to incorporate the teachings of Williamson because Parthasarathy fails to explicitly disclose applying the protection policy to the data which is taught by Williamson. Incorporating the teachings of Williamson to Parthasarathy allows for a system that can find sensitive data as well as being able to protect the said sensitive data using techniques like encryption, tokenization, obfuscation etc. 

Regarding Claim 10, Parthasarathy in view of Williamson discloses the method of Claim 1. Parthasarathy further discloses: (D) storing information regarding the at least one database and/or file. (Paragraph [0134 lines 11-15] E.N. database is used to store data and files.)

Regarding Claim 11, Parthasarathy in view of Williamson discloses the method of Claim 1. Parthasarathy further discloses: A non-transitory computer-readable medium with one or more computer programs stored therein that, when executed by one or more processors of a device, cause the one or more processors to perform the method of claim 1. Parthasarathy (Paragraph [0029 lines 2-7] E.N. The platform contains multiple modules and engines which are executed by at least one processor. See Claim 1 for more information regarding the limitations set forth)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AAYUSH ARYAL/               Examiner, Art Unit 2435  

/JOSEPH P HIRL/               Supervisory Patent Examiner, Art Unit 2435